IN THE UNITED STATES DISTRICT COURT FlL §

EASTERN DISTRICT oF cALIFoRNlA _ §
UNITED sTATEs or AMERJCA, MAR l l .. ._»,
s eis 20
Plai“tiff, ay4sTEF?‘?vai`/§`§h0!srn 19
!CT (CTC '
v. cR No: izis-cR-00209-DAD-BAM ,,_~.,,W ` °t W
.,.~z,;r\~l,q
JosE DE JESUS CoRoNA-IBARRA
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
'l`he undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum |:I Ad Testificandum
Name of Detainee: JOSE DE JESUS CORONA-IBARRA
Detained at WASCO SP .
Detainee is: a.) charged in this district by: Indictment \:| Information |:| Complaint
charging detainee with: 8 U.S.C. § 1326(a)/(b)(2) - Deported Alien Found in US
or b.) |:i a witness not otherwise available by ordinary process of the Court
Detainee will: a.) |:l return to the custody of detaining facility upon termination of proceedings
Or b.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FOR THWITH in the Eastem District of Ca!ifomia.

 

 

 

Signature: /s/ Laura D. Withers
Printed Narne & Phone No: LAURA D. WITHERS, 559-497-4000
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
® Ad Prosequendum l:| Ad Testiticandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return sai detaine the above-named custodian.

Dated: 97 /'l ll gi g ' ”`"`:~
l ' ` Honorable Erica P.\Giosj can
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if JOSE DE JESUS CORONA lMaIe |:|Female
Booking or CDC #: P76364 DOB: 09/19/1977
Facility Address: 701 Scofield Ave., Wasco CA 93263 Race: Hispanic
Facility Phone: 661-758-8400 ex. 5331 FBI#: 201 131 MB6
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

